In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (M. Carson, J.), dated *620October 17, 2001, which denied their motion to vacate a prior order of the same court, dated June 27, 2001, granting the defendants’ motion to dismiss the complaint upon the plaintiffs’ failure to oppose the motion.
Ordered that the order is affirmed, with costs.
To vacate their default in opposing the defendants’ motion to dismiss the complaint, plaintiffs had to demonstrate a reasonable excuse for their default and a meritorious cause of action (see Melo v Pagano, 297 AD2d 717 [2002]; see also Burns v Casale, 276 AD2d 734 [2000]). As the plaintiffs did neither, the Supreme Court properly denied their motion to vacate their default. Feuerstein, J.P., Goldstein, H. Miller and Rivera, JJ., concur.